@ffice
                              oftf-Je
                                  IBttornep
                                        &ma1
                                      iibtatt of 7arxae
DAN MORALES
 Al-rORSLY
       GESERAL                         septemba3.1993

     HonorableFredHiG                       OpinionNo. DM-248
     cbldr
     committee on urban Affairs             Rc: wlletk, under chapter 143 of the Local
     TexasHouseofReprsentativa              GovunmatCode,rpoliceo5certill8s
     StateCapiiolExtauion, Room2.704        resigned his commission rmy rescind his
     Austiq Texas 78768-2910                msigMtionMdkninrtusd,Mdrd8ted
                                            questions (RQ-532)




          Yw6nluLwhethertllispoGce~ar,uDdachrpta143oftheLocrl
     OovanmentCode,mryrerciadbis~onmdk~~bytheDeSotochiefof
     poGce.cbapter143cmtaimtbertrMesthatngulrtemunici~civiiraviceryrtansfor
     poGcedepmmauMd!iredcportmentr.       TkJeino9fovihiachnpter143tht
     involvesr&nation by poGa oilicersand6m 6gbta-saccpt for section143.088,wbicb
     definesmoffawforgivingorlcccptinerbribeiantumf~ntiriagorrrsigning~r
     civil service position. PoGce05~   are publicofficers,so it is appropriateto consult the
     generalrules regardingresignationsofpublic officers. Sawyerv. City ojSan Antonio, 234
S.W.2d 398.401 (Tcx. 1950).’

           The stated purpose of chapter 143 “is to secure eflkient fire and police
     departmentscomposed of capablepersonnelwho are 6ee hm politicalinthence andwho




                                             p.   1288
HoDonbleFr&W--2                         (DM-248)




hwepamMaltcnrplaymenralure8spubGc-:                  LoalGov?ckde~143.001.
ThegenaJrulcirthttheknefhofpamu~ntanployment~rppGar~onlyto
pelXMUWbtClIUiDinUUpl~UKlUranployeeWbotigOSbrllt&bURfitS
pmvidal by the civil smite rd. 1% AM.luk 2d Civil Sewice 0 58 (1976); see, e.g..
Nebmrkarel.     Sctmubv. C&qA%ut&b~, lOON.W.2d202,205 (Neb. 1960). It also
isthegeaalrulethtoncetberrsignrtionofrpolice~~hsbecomeefliaiveby
8rqtmceby8n8utbo~power~tberesign8tioncannotkwitbdr8wnevalwitbtb8t
powds commt. See Adews v. hb,        57 A2d 365,367 (N.J. 1948); 67 C.J.S. Q@ers
andpUblic Enplopes 4 104 (1978); c/. Cnwch v. Civil Serv. Cbmwh, 459 S.W.2d 491.
494 (Ta Civ. App.-Houston [14tb Dial 1970, wit rtfd UC.) (wbcre poGce05&s
  .    .
rwgnMonludbecolne~by~sroaptMce                    WitbWtkWWl~CfOf6CCfS
dCSiEtOWitb&8Wf+SgdOQdvil#vicecommirrion’S8CtiWtbaerAaiD~
tkIMttWW8SWitbCUtkg8l&~).




     YOlKSCCOlldquestion8SkSWbdKXtkD&OtOpdiceCbi~llUynhirrtbe*CCt
poGceo5~bymymahodoshrthnrppoimmead~~~~lidforpoG~
05Mccrl5edbytbccivil~~                  A.tigll8thfi.Olllcivilravicc
cONtitutes8cOmpletebre8kblaervice8nd8rOf8ll~8ad~.                          Lbwing
v. Hiwick, 43 N.B.2d 709, 710 (N.Y. 1942); 1M AM. iuR 2d Cid          snvicr Q 58;
3 E. MCQULLw,MuNlclp~t COwoit~~1o~8 0 12.122 (3d d. rev. 1990). Reentryinto
theCiV9ravia8tkd@UtiOlli&fCW~OfIdOXi@dpnwasios8aeW
b+lil@OfdtXb8SGdOOttEWrppointwrrs,tba?ghcl~8’rdnrtrtaMa’
DoerIng v. Hinricbs, 43 N.E.2d at 711. We have foundno uatutov provisionthatwould
changetheregmeralrules;thadon,wedethathepoGeeoffi~murtbebeatad
8s 8n applicantfor 8 begin&g position and may be appointedand eventwGypromoted
only by the methods applicableto aG 11ppGc3ntsfor begim1in8positions, as provided in
suwta      B of chapter 143, LaxI Gov’t Code 08 143.0211.038. and, to the extent
applicable,subchapterG of cbpta 143. ti $8 143.101- .134 (most of subchqtex G
:;;!T, :, Z+X!itiS     of 1.5 malionpersonsor more).’




                                        p.   1289
HonombleFredHiG - Pw       3          (DH-248)




        YOWtbifdCp&0”89lSWhUhWthGD&tOCiVtlSWiCC-Ollh8S
~dktion~~$e~muterofthepmPc!&+auamlt0fthesobject05cu.
                    conlauwwdashwrmcb~oe                  gection143.009-
tbecivilselvice wmmissionto%vestig8te8ndfeporton8Gm8tta%rrlrtingtothe
enforcanentmd~~of...chpta[143]udrayruler~~sduadatbir~~
[to] determineifthe chqter end rulesUCbeingobeyed.’ The r&statement of the subject
police 05cer relates to the enforcementof ch8pter 143. so the commission does have
jurisfGctionof the m8tter.




         The1TiVkViCecommiSSidw’r8Utholityto~~dirmirc8poliCeO5~
derives solely from dmpter 143. Section 143.052 of the Local Gowment Code
provides that the bead of 8 police deprrtmentmry upend 8 police 05cer for 8
nuonrblepaiodofnomorrthnlS&yror~torviottionof8civilravice
~k811d~t8testht8t1b~k&~itG~~pe1~ionirequivrlent~8~.’                &&nl43.051
rpedfiacthepamisPiblCgrwnbfortkdvilrervicecownirrionto~inpromulgating
rulesp~~~uuKtorrrmonlornupauionoffirrfightarradpoG~o5casmd
rtltesthrtm,nJepr~~rucbcuueirnlidunlaric~aaeormorrofthpa-
missiile grounds. Sections 143.052 8nd 143.053 at8bGshtk pro&me tar 8 rmspaded
Ike fighter or police officer to 8ppead8 supension to the civil raviu: commission.
Section 143.053, subsection(e), quires the commissionin its decision of the rp@ to
state whether the 6re fighter or poGcc 05cer is permWltly dismissed, teanpomrily
suspended,or restoredto his or her formerpositionor status. Nowhere in chapter143 is
the civil service commission urthorizedto suspend or dismiss 8 police 05cu or Gre
fighter except on 8ppeai from 8 auspaion or dismkd by the de              head. we
conclude that the following language from Civil Service Commksiun v. Gmer, 344
;;.:.‘.zd 225 (Tex. Cii. App.-Texarka~ 1960. no writ) (per auiam), c.onau@ the
8t8tutorypredecessor :0~~143,irtillcomcturppG~tothewrarokw:
         [O]nly the Chief or Hud of the Police w    m8y suspend8
         poticemaniqddkitdy, 8nd ody the cii &fVhX(hIUdiW, 8s 8




                                      p.   1290
HonombleFredHiG - Prge 4               (DM-248)




         hurdof&pe&m8yorder8poGcem8udkh8r@~mthe
         ravia8ftOrfilldhGthC~liamrn@li@‘ofthCVbkiOnOf8CiVG
         8wvicendespec5edint&deprrlmmt’rHe8d[sic]orChiePstimdy
                 .




      Underchpter 143, only the police chiefhas the authorityto inithte the process of
remcvhg 8 police 05cef hm his or ha position. See Arm&f v. Ci@ ofXhwmar1,222
S.W.2d 314,317 (Ta Cii. App.-D&s 1949). reVdan ofher-,         q S.W.2d 620
(Ta   1950) (a8mtory predecessorof bpter 143 %upefsed~ 8Gpowar of the chukr
Biviagunhoritytormayor,citycouncil,orcitymanrga.tonwmrtwinganplayas
of tid Cii Senice dep8ttmcms”). The police ddefs 8hority to dismiss the police
otsar,~irbrordathnthtprovidsdiachrpa143pdiraot~in~aK
merelybecwenoneoftbegroundsfbr#lspe&normnonl~edinDec6on
143.0518pplytotbesul&ctofGcer.’ Ilrweh8ve88id$iftheofGcer,wbosetign8tion
hdbecome&ctive,w8snotrappohtedtohispositioninsubstmMcolllpliur;ewith
tbe~~for~inrmenttorbeeinnineporitiW~inchrpta143,thcn
hk~pOiBtmaIt~8Idky.        Hehrnorighttoo5aradbnocivGaenkeprotection
Ida Ch8pta 143. &d.ocd &v? code 0 143.003 (‘ToGce~flicd mews 8 mcmbcTof
8poG~depamneatorothcrpaceo5~~wurppoinstdin~~~




                                        p.   1291
HoaombleFredW - F%ge5                  (DM-248)




       IftbereisnogeacnltamimtioneutMtyiot&~sdurtathuwouldbe
rppliabletothc~ar,or~tbedulyruthorizsdparonwpaMnr&notwirhto
adlie    such mholity, the commiuionm8yrequatthsttherttonraygena8lorthe
owntyor~~m~redLautaOfthcofScabywryor8procesdiaginquo
lbwT@lfO.see cii. Pmt. & Ran. code 0 66.002 (8tIomey galelal or wunty or district
momymaypuitionanlltf~kJvctofikQuitionbqJ/o~);                se also, eg., Lewis
v. hake, 641 S.W.2d 392.394 (Ta App.-Ddl8s 1982, no writ) (quo wmranto
gcnarllyicacckuive~to~~ewtborityofparontoretuo5~&lda).
Quo worrwro is rv8il8bleto RQOVe”8parOn[WhO]USlUpS,iOtNd~intO,OrUld8~y
boldsorexecutm...mo5ce.g         Cii.Pmc.&Ran.CodeQ66.001.           Altbougbwelme
fbuUdru,TexUcuS lOCO@&thU~8procadineiSnniLMc~fw8
police offica who unh’t%y holds 8 civil service posit&-d the 8uthoritk we founj
ftom other states hold or imply th8t police oBccrs of my mk hold %n oi3ke” and
thereforeM occupantof such M office could be subjectto remov8lby quo IV-ro.      Set
Civilsent. Cmm’n v. Pebd, 571 AZd 715, 719 (Corm.Supa. 1989) (police officers,
witbout regardto rank,are public05cers whose title to their office may be cbaGengedby
quo worranto proceedi&; Cooper v. Tomr OfBelkviile, 118 A. 332, 333 (NJ. 1921)
(pa curiam)(action for certiwmi cbaGenging&ry 8w8rdedto city police patrohn on
--**-d
Y  - ---- :%I he w&sneitherdrjure nor &f4co patrolmanWLPimpropa es 8ttackon title
topubGco5ce,whichcuIbebroughtonlybyquo          -)~;cj.CXcXl..MV.
Ci@ ojChil/icoU~, 601 N.E.2d 612,614 (Ohio &p. 1991) (wbae court hnd enjoined
$ilGng0ff&lrth0ffW ~esinpoGcedeprrtmenfno&ionrdionfbr~owiGGe




                                       p. 1292
nonor8o1ema mu - r8ge 0




hrtrvorofrinslerrLtorto~iadividualsfrommyofoshathntpodtionsbsuuse
removalnot necesuy to put rektor in potice05ca position).’

        Youri?dquedtion8&swhoh8stbewthorhytowfbrcednpta143.                    We
8ssumeyourefbrtothe~contextyouh8vepm8mtedtow.                    Aswes8id8bo-&
da     clmpta 143 of the Locdl W             CodethepoGceddefhastheauthMyto
~~8~nwhounlawfUnyholdrrpoliceofficerpositiWmdthe~ravioe
commissionhas only 8ppeG8tejurisdiction  to remove such 8a 05cq while underch8pta
66 of the Cii Pm&e 8nd RemediesCode the 8ttomey gened or the districtor anmty
8ttomey ia 8uthoriz.dto initi8te8 quo wtzmmto proceedmgto oust the officer. Another
-Of8UthOli~tOdidl8f&tbeSUbjectO5C!Gl~CXiStSill8citycbrrta
provisionPrthoridnethcitycounrilorthedty’rcbidac~to~~1~.



             undadupta143oftheLoal          GovanmcntCodc,~8
         pOGceO5cefsre&n8tiOn~8civil~cepOsitiOn-
         effectivebyproper~~        theresigMtionm8ynotbe-
         evalwiththeconsMtofthepasonwho8cwptedthemsign8tion.
         TIlatf~8pOGaO5~inRlcb-m8ynOtbc
         fht8tdtOhiS~sitiOilbecrwc8UCh808CtiOtliS-tO8
         8bWmw8lofthem8ign8tion

             chpta 143 mquires 8 police o&a   seeking mppobmm
         8fta 8 ~0ht8ry 8d dfbctive r&~tiw  born 8 poGa depmnat
         to&tre8t~888n8ppGantf6r8begin8@position.           m
         8uch8no5c8rlll8ybe8ppointed8devaWGypmmotedonlyby
         themethodsappGcabletoallappGcantsfbrbqhingpositions,Is
         providedi11a1bdqtaBofctqta143,LoalGov’tCodc8ections
         143.021 throua 143.038,8nd, to the extent 8ppGdle, subch8pta
         G of chapter143. Locd Gov’tCode 5s 143.101- .134.

             The DeSoto Civil Savlce Commission ha9 jurisdiction to
         investigate the matta of the purportedrebsbtement of 8n 05cer
         who has voluntarilyandeEectivelyresigned.




                                      p. 1293
HonombleFredHill - Pege 7               (DIG248)




               ApoGceo5cawhowuaoteppointedtohiscommisionin
           ~rdencewithchapta143isnotentitledtocivGaavicestetus.
           Undaehepta143oftheLucdGwaunent            codethepoGcechief
           h86 the 8UthOIityto remove 8 personwho ud8wfully holds 8 police
           05cer pitioq   8nd the civil serviceammissionh8sonly 8ppeG8te
           jurisdictionto remove such 8 person,while under chapter66 of the
           CivilPruzticeend RemediesCode the ettomey g&ml or thedistrict
           or county utomey is ulthorized to initiete 8 quo worru?lro
           procding to oust the person. Anotha source of Who* to
           dkchargethe subject05cer perhapsexists in 8 city charta provision
           8uthorizingthecitywuncilorthecity’schiefexecutiveto~e
           -Pw=.




                                                    DAN     MORALES
                                                    AttorneyGenad of Taps

wlu PRYOR
FirstAadantAttomeyGeneml

MARYKELLER
Deputy AttorneyGenu8l for Litigation

RENEAHlcKs
State Solicitor

MADELElNEB. JOHNSON
Chif, OpinionCommittee

Preparedby JamesB. Piin
A^r:“^-1:!.%mey Galad




                                        p.   1294